DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 11-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Patil (US 20210014911 A1) in view of Guo (CN 113099486 A).
For claim 1, Patil discloses a method of multi-link operations, the method comprising: 
at a multi-link station device that has a non-simultaneous transmission and reception capability (NSTR STA MLD) that supports multiple links, exchanging frames on multiple links with a multi-link access point device (AP MLD) that has at least one of a simultaneous transmission capability and a simultaneous transmission and reception (STR) capability (FIG. 13-24 and associated text, such as [0181] “the frame may also include an indication of whether the AP MLD supports simultaneous transmit-and-receive (STR) operations across multiple links of the first communication link and the one or more secondary communication links. In some instances, the frame may also include an indication of whether the AP MLD is an STR device or a non-STR device … ach link identifier of the first link identifier and the one or more second link identifier may associate one or more traffic identifiers (TIDs) with a respective communication link of the first communication link and the one or more secondary communication links for a block acknowledgement (BA) session between the AP MLD and the STA MLD” and “[0262] The multiple link attribute element 2520 may also include an indication 2530 of whether the transmitting device supports simultaneous transmit-and-receive (STR) operations across multiple links of the first communication link and the one or more secondary communication links. In some instances, the STR indication 2530 may indicate whether the transmitting device is an STR device or a non-STR device”); and 
maintaining, at the NSTR STA MLD, at least one of a frame exchange on multiple links with the AP MLD that has at least one of the simultaneous transmission capability and the STR capability ([0073] such as “By using a first communication link to exchange discovery information and one or more of capability information or operating parameter information for other communication links, wireless communication devices that implement various aspects of the present disclosure may allow the wireless communication devices to associate with one another by exchanging communications on a single communication link. The exchanged ML information may also allow the wireless communication devices to quickly switch communications between different communication links, and to dynamically change mappings between TID values and a plurality of communication links …”).
Patil is silent on but Guo, in the same field of endeavor of multi-link communication, maintaining a link state (page 4, 4th full paragraph “the multi-link device can be in the non-idle state of the first link indication to the opposite end multi-link device, so that the opposite end multi-link device according to the indication information to determine the link state of the first link; It avoids the problem that it is not accurate to judge the link state of the first link under the condition that the current opposite end multi-link device interferes with the link.”). OOSA would have been motivated to apply the technique Guo to the multi-link communication method of Patil to yield predictable result of avoiding interferes with the link by the opposite end MLD according to MPEP 2143(D).
Therefore, it would have been obvious to OOSA before the effective filing date of the application to combine Patil with Guo for the benefit of avoiding interferes with the link by the opposite end MLD (page 4, 4th full paragraph of Guo).
Independent claim 11 is rejected because it is a multi-link station device that performs the method of claim 1 and has the same subject matter as claim 1.
As to claims 2 and 12, Patil in view of Guo discloses claims 1 and 11, wherein maintaining the frame exchange at the NSTR STA MLD further comprises avoiding, at the NSTR STA MLD, simultaneous transmit while receive on multiple links with the AP MLD that has at least one of the simultaneous transmission capability and the STR capability (suggested by [0073] “a STA MLD may receive, from an AP MLD, a single packet including ML information for all of the links that the MLDs are operating on. Thus, aspects of the present disclosure enable the STA MLD to discover the AP MLD on any link that the AP MLD device has setup a BSS. Additionally, aspects of the present disclosure may allow an AP MLD device and a STA MLD to establish a common BA session with one another for MAC service data units (MSDUs) corresponding to one or more TIDs, and to affiliate (or “map”) each of the one or more TIDs with a corresponding group of communication links” and [0196] “the frame may also include an indication of whether the AP MLD supports simultaneous transmit-and-receive (STR) operations across multiple links of the first communication link and the one or more secondary communication links. In some instances, the frame may also include an indication of whether the AP MLD is an STR device or a non-STR device”).
As to claims 4 and 14, Patil in view of Guo discloses claims 2 and 12, Patil further discloses: wherein avoiding simultaneous transmit while receive at the NSTR STA MLD further comprises: indicating, by the NSTR STA MLD, parameters for a responding frame in a High Efficiency (HE) Control field of a Physical Layer Protocol Data Unit (PPDU); and transmitting the PPDU to the AP MLD that has at least one of the simultaneous transmission capability and the STR capability (FIGs. 1-4 in view of [0069]-[0097], such as “[0085] The legacy portion 302 of the preamble includes an L-STF 308, an L-LTF 310, and an L-SIG 312. The non-legacy portion 304 includes a repetition of L-SIG (RL-SIG) 314, a first HE signal field (HE-SIG-A) 316, an HE short training field (HE-STF) 320, and one or more HE long training fields (or symbols) (HE-LTFs) 322” in view of parent claims). 
As to claims 5 and 15, Patil in view of Guo discloses claims 4 and 14, Patil further discloses wherein the parameters for the responding frame includes at least one of a PPDU length, a PPDU type, a Modulation and Coding Scheme (MCS), and bandwidth information ([0084] “The L-SIG 210 includes a data rate field 212, a reserved bit 214, a length field 216, a parity bit 218, and a tail field 220. The data rate field 212 indicates a data rate” and “[0086] RL-SIG 314 may indicate to HE-compatible STAs 104 that the PDU 300 is an HE PPDU. An AP 102 may use HE-SIG-A 316 to identify and inform multiple STAs 104 that the AP has scheduled UL or DL resources for them … HE-SIG-A 316 may indicate the frame format, including locations and lengths of HE-SIG-Bs 318, available channel bandwidths and modulation and coding schemes (MCSs), among other examples …”).
As to claims 6 and 16, Patil in view of Guo discloses claims 4 and 14, Patil further discloses: wherein the HE Control field is at least one of a new defined field and a triggered response scheduling (TRS) field ([0188] “At block 1364, the AP MLD transmits the frame as a multi-link (ML) probe response frame based on receiving the directed probe request from the STA MLD”).
As to claims 7 and 17, Patil in view of Guo discloses claims 4 and 14, Patil further discloses: wherein the PPDU is at least one of a Trigger frame and a frame with a new control subtype ([0188] “At block 1364, the AP MLD transmits the frame as a multi-link (ML) probe response frame based on receiving the directed probe request from the STA MLD” and [0174] “… In some other aspects, a particular communication type (such as HT) of TID may be mapped to a particular link, such that only the particular link may be used for the particular communication type of TID”).
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Patil (US 20210014911 A1) in view of Guo (CN 113099486 A), further in view of Seok (US 20210014811 A1).
As to claims 3 and 13, Patil in view of Guo discloses claims 2 and 12, and is silent but Seok, in the same field of endeavor of data communication  with multi-link, discloses: wherein avoiding simultaneous transmit while receive at the NSTR STA MLD further comprises: at an interframe space on each link, timing the interframe space to be longer than a Short Interframe Space (SIFS) and shorter than a Point Coordination Function (PCF) Interframe Space (PIFS) (“[0062] FIG. 14 illustrates an example scenario 1400 of timing accuracy requirement of constrained multi-link transmissions in accordance with the present disclosure. Referring to FIG. 14, in scenario 1400, the STAs of 6 GHz and 5 GHz may be transmitting response frames simultaneously. However, the inter-frame space in 6 GHz may be longer than a SIFS which may be shorter than a PIFS. FIG. 15 illustrates an example scenario 1500 of timing accuracy requirement of constrained multi-link transmissions in accordance with the present disclosure”). OOSA would have been motivated to apply the known technique of Seok above to the multi-link communication of Patil in view of Guo to yield predictable result of meeting “timing accuracy requirement of constrained multi-link transmissions” according to MPEP 2143(D).
Therefore, it would have been obvious to OOSA before the effective filing date of the application to combine Patil in view of Guo with Seok for the benefit of meeting “timing accuracy requirement” of multi-link transmissions ([0062] of Seok).
Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Patil (US 20210014911 A1) in view of Guo (CN 113099486 A), further in view of Ghosh (US 20210029741  A1).
As to claims 8 and 18, Patil in view of Guo discloses claims 1 and 11, Patil  and is silent but Ghosh, in the same field of endeavor of data communication  with multi-link, discloses: wherein maintaining the link state at the NSTR STA MLD further comprises: at the NSTR STA MLD, finishing a transmission on a second link, link2, while a backoff counter of a first link, link1, is not zero; deferring link1's backoff until at least one of a PPDU with Transmission Opportunity (TXOP) duration information is received on link2 and a time of NAVSyncDelay passes without detection of the PPDU; and resuming the link state of link1 at the NSTR STA MLD (“[0026] The 802.11 specification proposes the use of NAVSyncDelay timer to reduce a STA's chances of collision when it moves to a new link or when it wakes from Doze to Wake state. Essentially, a STA is required to wait for this timer to expire before transmitting any packet. [0027] The use of NAVSyncDelay timer can increase packet transmission latency if this timer is set to a large value (e.g., comparable to TXOP length). On the other hand, if the timer is set to a small value then it diminishes the benefit of using the timer.” And “[0048] In one embodiment, the announcement information can be related to the backoff state machine at the STA at the moment of transmission of the frame. [0049] The information may be the backoff counter of all ACs at that STA and/or at all Co-hosted STAs. [0050] The information may be the smallest backoff counter across all ACs at that STA. [0051] If another STA transitions to a different link and starts contending with a backoff count such that it expires at the same time as the given STA then it might start channel access procedures similar to that following an internal collision when the backoff count drops to zero. [0052] If another STA transitions to a different link and starts contending with a backoff count such that it is expected to expire after the given STA then it might start channel access procedures in a different link or channel for low latency applications”). OOSA would have been motivated to apply the known technique of Ghosh above to the multi-link communication of Patil in view of Guo to yield predictable result of reducing collision according to MPEP 2143(D).
Therefore, it would have been obvious to OOSA before the effective filing date of the application to combine Patil in view of Guo with Ghosh for the benefit of reducing collision ([0026] of Ghosh).
As to claims 9 and 19, Patil in view of Guo and Ghosh discloses claims 8 and 18, Ghosh further discloses wherein maintaining the link state at the NSTR STA MLD further comprises: at the NSTR STA MLD, finishing the transmission on link2; receiving, at the NSTR STA MLD, from the AP MLD that has at least one of the simultaneous transmission capability and the STR capability, an announcement that indicates activity on link1 during the transmission on link2, wherein the announcement reports the AP MLD's network allocation vector (NAV) timer of link1; advancing the backoff counter of link1 in response to the announcement received at the NSTR STA MLD; and resuming the link state of link1 at the NSTR STA MLD (“[0026] The 802.11 specification proposes the use of NAVSyncDelay timer to reduce a STA's chances of collision when it moves to a new link or when it wakes from Doze to Wake state. Essentially, a STA is required to wait for this timer to expire before transmitting any packet. [0027] The use of NAVSyncDelay timer can increase packet transmission latency if this timer is set to a large value (e.g., comparable to TXOP length). On the other hand, if the timer is set to a small value then it diminishes the benefit of using the timer.” And “[0048] In one embodiment, the announcement information can be related to the backoff state machine at the STA at the moment of transmission of the frame. [0049] The information may be the backoff counter of all ACs at that STA and/or at all Co-hosted STAs. [0050] The information may be the smallest backoff counter across all ACs at that STA. [0051] If another STA transitions to a different link and starts contending with a backoff count such that it expires at the same time as the given STA then it might start channel access procedures similar to that following an internal collision when the backoff count drops to zero. [0052] If another STA transitions to a different link and starts contending with a backoff count such that it is expected to expire after the given STA then it might start channel access procedures in a different link or channel for low latency applications”). The motivation of combining Patil in view of Guo and Ghosh is the same as the one stated in the parent claims.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patil in view of Guo and Ghosh, further in view of CHU (US 20190239226 A1).
As to claims 10 and 20, Patil in view of Guo and Ghosh discloses claims 8 and 18, wherein resuming the link state of link1 at the NSTR STA MLD further comprises synchronization of a medium via performing the backoff based on an energy level and a Clear Channel Assessment (CCA) level before a NAVSyncDelay for transmitting a Request-to-Send (RTS) frame, and wherein the energy level and CCA level are between -82 dbm and -62 dbm (“[0081] In an embodiment, when the AP 114 switches CCA/backoff operations 808 to a new component channel (e.g., from the primary channel to a non-primary channel or vice versa), the AP 114 senses the communication medium in the new component channel for at least a predetermined delay time period, such as a NAVSYNCDELAY time period” and [0067] “in the communication protocol defined by the IEEE 802.11 Standard, if the channel bandwidth is 20 Megahertz (MHz), the threshold level is −82 decibel-milliwatts (dBm) for energy from transmissions that conform to the IEEE 802.11 Standard (referred to as “valid 802.11” signals). For channel bandwidths of 40 MHz, 80 MHz, and 160 MHz, the threshold levels are −79 dBm, −76 dBm, and −73 dBm, respectively. For energy of signals not identified by the communication device as a valid 802.11 signal, the threshold level is −62 dBm, according to the IEEE 802.11 Standard”; note that the frame can be an RTS frame as specified by IEEE 802.11 Standard. For example, Cariou (US 20210067285 A1) disclosed it in [0016] “IEEE 802.11 technical standards define a dynamic bandwidth selection based on an exchange of request-to-send (RTS) and clear-to-send (CTS) frames”). OOSA would have been motivated to apply the known technique of CHU above to the multi-link communication of Patil in view of Guo and Ghosh to yield predictable result of determining suitable energy level according to MPEP 2143(D). 
Therefore, it would have been obvious to OOSA before the effective filing date of the application to combine Patil in view of Guo and Ghosh with CHU for the benefit of determining suitable energy ([0067] of CHU).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665. The examiner can normally be reached M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANYE WU/Primary Examiner, Art Unit 2462